DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/20/2022 has been entered.  Claim 6 has been canceled.  Claims 1-5 and 7-9 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahara (US2016/0115343, as evidenced by Masaki ‘563) for generally the reasons recited in the prior office action and restated below with respect to the amended claims.
As discussed in the prior office action, Takahara teaches a resin composition and thermal conductive sheet produced from the resin composition comprising “a thermosetting resin and an inorganic filler, in which the inorganic filler contains secondary sintered particles (A) formed of primary particles of boron nitride, which have an aspect ratio of 10 to 20, and secondary sintered particles (B) formed of the primary particles of boron nitride, which have an aspect ratio of 2 to 9” (Abstract); wherein the compressive strength of the first secondary particles (A) is preferably 6 MPa or more (i.e. 6 N/mm2 or more given that 1 MPa = 1 N/mm2), using a stress-strain curve (thus an ultimate compressive strength or the value of compressive stress reached when the material fails completely, i.e. the average force required to break a particle under a compressive load), and the (ultimate) compressive strength of the second secondary particles (B) is preferably 3 MPa to 5 MPa (Paragraph 0043), using a stress-strain curve (thus the compressive strength of the secondary particles as taught by Takahara is an ultimate compressive strength or the value of compressive stress reached when the material fails completely, i.e. the average force required to break a particle under a compressive load).  Takahara teaches that the (ultimate) compressive strength is a result-effective variable affecting the thermal conductivity of the produced thermal conductive sheet, wherein when the (ultimate) compressive strength of the first secondary particles (A) is less than 6 MPa, the rate at which the secondary particles (A) that mainly play a role in improvement of the thermal conductivity of the thermal conductive sheet collapse during production of the sheet increases and a thermal conductive sheet having the desired thermal conductivity may not be obtained; while when the compressive strength of the second secondary particles (B) is lower than the recited range, a thermal conductive sheet having the desired thermal conductivity and adhesiveness may not be obtained because the secondary particles (B) tend to collapse due to shearing force during the kneading step of preparing the resin composition, and on the other hand, when the compressive strength of the secondary particles (B) exceeds 5 MPa, the secondary particles (B) become too hard, and their role as a cushion/compressible material between the secondary particles (A) may be impaired and thus a thermal conductive sheet having the desired thermal conductivity and adhesiveness may not be obtained or defects may occur in the thermal conductive sheet (Paragraphs 0044-0047).
Takahara teaches that the first secondary particles (A) have an average particle size that is not particularly limited but is preferably 20-110µm, more preferably 40-80µm, a shape that is preferably spherical, and a specific surface area of preferably 4-15m2/g; while the second secondary particles (B) have an average particle size that is also not particularly limited but preferably 1-150µm, most preferably 5-100µm, a shape that is preferably spherical, and a specific surface area of less than 4m2/g, more preferably 3m2/g or less; wherein outside of the above specific surface area ranges, the desired thermal conductivity of the sheet may not be obtained as discussed in Paragraph 0040, such as due to an increase in the amount of thermosetting resin filled in the gaps of particles (A) and/or (B) that exceed the recited specific surface area and/or due to decreased denseness of (A) when the specific surface area of (A) is lower than the recited range which results in decreased thermal conductivity of the particles (Paragraphs 0031-0032, 0035-0036, and 0039-0040).
Takahara also teaches that the content of the inorganic filler, i.e. secondary particles (A) and (B), is not particularly limited but is 40% by volume to 80% by volume and preferably 45-70% by volume in the solid content of the thermosetting resin composition (Paragraph 0054); and that a thermal conductive sheet 11 formed from the thermosetting resin composition and having high heat dissipation properties and electric insulating properties may be utilized in a power module 10 between a heat generating member and a heat dissipation member to dissipate heat from the heat generating member to the heat dissipation member such as from a lead frame comprising a semiconductor element 13 mounted thereon to a heat sink 14 as shown in Fig. 4, with examples sandwiching the thermal conductive sheet between copper foils (Examples), generally reading upon the instantly claimed resin sheet and laminate as recited in instant claims 8 and 9, respectively (Paragraphs 0077, 0079-0084 and 0090).  Takahara teaches that in forming the sheet, a pressing pressure is 0.5MPa to 50MPa, preferably 1.9MPa to 30MPa, wherein below 0.5MPa, voids in the thermal conductive sheet cannot be sufficiently removed, and above 50MPa, the secondary particles (A) and the secondary particles (B) deform or collapse thereby decreasing the thermal conductivity and electric insulating properties of the thermal conductive sheet (Paragraph 0075).  Takahara also teaches that in general, the first secondary particles (A) play a role in improvement of the thermal conductivity and the second secondary particles (B) play a role in improvement of the adhesiveness as the inorganic filler, such that “even when the content of the inorganic filler is increased, adhesiveness can be prevented from decreasing, and a thermal conductive sheet in which all of the thermal conductivity, the adhesiveness and the electric insulating properties are simultaneously improved can be provided” (Paragraph 0064).
Hence, Takahara is in the same field of endeavor as the claimed invention and like the instant invention, Takahara also looks to improve the insulating properties, thermal conductivity and adhesion of a resin material comprising boron nitride aggregate particles to be utilized as a thermal conductive sheet as in the instant invention by utilizing a combination of two different types of boron nitride aggregate particles having different compressive strength properties as in the instant invention; wherein with regard to the instant claims, it is again noted that Takahara teaches a resin material comprising a binder resin and 40-80vol% (as in instant claim 7) of first and second inorganic particles that are first and second boron nitride aggregate particles (as in amended claim 1) having different compressive strengths, with the first boron nitride aggregate particles (A) having a compressive strength of preferably 6 MPa (6 N/mm2) or more, and the second boron nitride aggregate particles (B) having a compressive strength of 3 MPa to 5 MPa, such that the (ultimate) compressive strength of the first boron nitride aggregate particles (A) may be 2 or more times higher than the second boron nitride aggregate particles (B), and wherein the second boron nitride aggregate particles have an average particle size, or more particularly, average particle diameter given the preferred spherical shape of most preferably 5-100µm reading upon the claimed particle diameter range of instant claim 4, and include primary particles having an aspect ratio of 2-9 reading upon the claimed range of 7 or less as recited in instant claim 1; and given that Takahara also teaches a resin sheet produced from the resin material as in instant claim 8 as well as a laminate comprising an insulating layer formed from the resin material as in instant claim 9, Takahara reads upon all of the limitations of instant claims 1-5 and 7-9 except the ratio of the compressive strengths at 10% compression as recited in instant claim 1, the compressive strengths at the various compression percentages as recited in instant claims 1, 3 and 5, and the porosity of the second inorganic particles as recited in instant claim 2.
However, it is first noted that Takahara clearly teaches that second secondary particles (B), as the claimed second inorganic particles, are compressible aggregate particles that are porous or have “gaps” therein, and have a lower (ultimate) compressive strength than the first secondary particles (A), and although Takahara does not specifically teach the porosity of the boron nitride secondary particles (B) as instantly claimed, given that porosity is a known result-effective variable that affects the compressive strength of aggregate particles with an increase in porosity generally resulting in a decrease in compressive strength (as evidenced by Masaki ‘563), and that specific surface area of a spherical aggregate particle is a known measure of porosity (as evidenced by Takahara, Paragraphs 0040- 0041), it would have been obvious to one having ordinary skill in the art to reasonably expect the secondary particles (B) taught by Takahara to have a relatively high degree of porosity as in the claimed invention and/or obvious to one having ordinary skill in the art to utilize routine experimentation to determine the optimum porosity of the secondary particles (B) as the second inorganic particles of the claimed invention to provide the desired specific surface area and/or strength properties as taught by Takahara given the reasonable expectation of success, and given that porosity values within the claimed range are typical in the art with regard to compressible aggregate particles, a relatively high porosity as recited in instant claim 2 would have been obvious to one skilled in the art.  Further, given that Takahara clearly teaches that the first boron nitride aggregate particles (A) have a compressive strength (using a stress-strain curve) of 6 MPa (N/mm2) or more, which may be more than 2 times that of the second boron nitride aggregate particles (B) considering the compressive strength (using a stress-strain curve) of the second boron nitride aggregate particles (B) may be as low as 3 MPa; that the second boron nitride aggregate particles are compressible; and that the (ultimate) compressive strengths taught by Takahara would necessarily be greater than the respective compressive strengths at 10%, 20% and 30% compression, a similar ratio of 2 or more at 10% compression between the first and second boron nitride aggregate particles as well as a compressive strength at 10% of the second boron nitride aggregate particles (B) of less than the 3-5 MPa range taught by Takahara for the (ultimate) compressive strength using a stress-strain curve would have been obvious to one having ordinary skill in the art given known trends/relationships in compression properties in the art, and thus would read upon and/or render obvious the claimed ratio and compressive strength at 10% compression of the second inorganic aggregate particles as recited in instant claim 1, thereby rendering the claimed invention as recited in instant claims 1-2 as well as instant claims 4 and 7-9 obvious over the teachings of Takahara, particularly given the absence of any showing of criticality and/or unexpected results with regard to the claimed compression properties over the teachings of Takahara.  
Further, given that Takahara clearly teaches that the compressive strength properties of aggregate particles (A) and aggregate particles (B), which are specifically required to be compressible and have a lower compressive strength than aggregate particles (A), are result-effective variables and as such, one having ordinary skill in the art would have been motivated to utilize routine experimentation to determine the optimum compressive strength properties to provide the resulting thermal conductive sheet with the desired thermal conductivity, electric insulating properties, and adhesiveness for a particular end use as taught by Takahara.
Similarly, the compression properties of instant claims 3 and 5 would have been obvious over the teachings of Takahara given again that Takahara teaches a compressive strength (based on stress-strain curve) of 6 N/mm2 or more for the first boron nitride aggregate particles (A) and 3-5 N/mm2 for the second boron nitride aggregate particles (B) thereby clearly teaching an absolute difference of at least 1 N/mm2  between the compressive strengths of the first and second aggregate particles (based on stress-strain curves) such that a similar absolute difference at 10% compression as in instant claim 5 would have been obvious to one having ordinary skill in the art and further the “more than” and “less than” ranges of instant claim 3 would also have been obvious based upon the compressive strength ranges taught by Takahara and known trends or relationships with regard to compression properties, thereby rendering the claimed invention as recited in instant claims 3 and 5 obvious over Takahara, particularly in the absence of any showing of criticality and/or unexpected results with regard to the claimed ranges.  Lastly, with regard to instant claim 2, Takahara clearly teaches that secondary particles (B), as the claimed second inorganic particles, are porous or have “gaps” therein, and although Takahara does not specifically teach the porosity of the boron nitride secondary particles (B) as instantly claimed, given that porosity is a known result-effective variable that affects the compressive strength of aggregate particles with an increase in porosity generally resulting in a decrease in compressive strength (as evidenced by Masaki ‘563), and that specific surface area of a spherical aggregate particle is a known measure of porosity (as evidenced by Takahara, Paragraphs 0040- 0041), it would have been obvious to one having ordinary skill in the art to reasonably expect the secondary particles (B) taught by Takahara to have a relatively high degree of porosity as in the claimed invention and/or obvious to one having ordinary skill in the art to utilize routine experimentation to determine the optimum porosity of the secondary particles (B) as the second inorganic particles of the claimed invention to provide the desired specific surface area and/or strength properties as taught by Takahara given the reasonable expectation of success, and given that porosity values within the claimed range are typical in the art with regard to compressible aggregate particles.  Thus, instant claim 2 would have been obvious over the teachings of Takahara before the effective filing date of the instant invention, especially given the absence of any clear showing of criticality and/or unexpected results with regard to the broadly claimed open-ended porosity range.
Double Patenting
Claims 1-5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,168,216, as evidenced by Masaki and/or Masaki ‘563, for the reasons recited in the prior office action and restated below.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art to combine (in)dependent claim limitations of the patented claims and to recognize that the patented K values and relationships therebetween correspond to the instantly claimed compressive strength values and relationships therebetween, and given that the patented claims are directed to a resin material comprising a binder resin and first and second inorganic boron nitride aggregate particles having different compressive strength properties as in the claimed invention as well as a resin sheet and laminate formed therefrom as in the instant claims 8-9, wherein the first and second boron nitride aggregate particles are defined based upon their compressive strength properties at 10%-30% compression as in the instantly claimed invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to arrive at the instantly claimed compressive strength properties based upon the relationships of the relative K values and the absolute 10% K value recited in the patented claims given known trends and/or relationships with regard to compression properties and aggregate particles (as evidenced by Masaki and/or Masaki ‘563).  Hence, instant claims 1 and 3-9 would have been obvious over patented claims 1-9 as evidenced by Masaki and/or Masaki ‘563, and given that porosity is a known result-effective variable affect the compressive strength properties of the aggregate particles and that the porosity can be controlled by the particle size and aspect ratio of primary particles, as taught by Masaki and/or Masaki ‘563, the porosity as recited in instant claim 2 would have been obvious over the patented claims in view of Masaki and/or Masaki ‘563 (Entire documents), wherein both references specifically teach secondary particles composed of boron nitride primary particles and having a porosity of 50% or less (overlapping the claimed range) in order to provide the desired strength properties such that the particles do not collapse during manufacture of the sheet, and with Masaki specifically reciting a preferred range of 30-40% (overlapping the claimed range) wherein below 30%, the particles are not deformed during manufacture of the sheet and thus a desired thermal conductivity cannot be sufficiently obtained (see Masaki, Paragraph 0014, and Masaki ‘563, Paragraphs 0011 and 0036).
Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive with regard to the obviousness rejection based upon the teachings of Takahara (as evidenced by Masaki ‘562) as discussed in detail above, nor with regard to the obviousness-type double patenting rejection over U.S. Patent No. 11,168,216 (as evidenced by Masaki and/or Masaki ‘562) as discussed in detail above.  
In terms of the obviousness rejection over the teachings of Takahara, the Applicant argues that the Examiner has allegedly failed to establish a prima facie case of obviousness because Takahara allegedly fails to teach, disclose, or suggest all of the features of the present invention, with particular emphasis on the feature, “a ratio of a compressive strength at 10% compression of the first inorganic particles to a compressive strength at 10% compression of the second inorganic particles being 2.5 or more and the second inorganic particles having a compressive strength at 10% compression of 1.5 N/mm2 or less” as recited in instant claim 1, arguing that Takahara teaches a ratio of 1.2 or more (a broader range than the claimed 2.5 or more) and a compressive strength of 3 N/mm2 to 5 N/mm2 which is outside of the claimed range and thus allegedly “expressly teaches away from” the claimed compressive strength at 10% compression of 1.5 N/mm2 or less (see pages 7-9 of the response filed 6/20/2022).  The Applicant also argues that said feature allegedly provides unexpected and superior results as allegedly evidenced by the experimental data contained in the present specification (see pages 9-10 of the response).  More specifically, the Applicant argues that the above limitation “makes it possible to improve the insulating properties and the thermal conductivity, to effectively control the variation in dielectric breakdown strength, and to effectively increase the adhesion”, with reference to paragraph 0025 of the present specification and as allegedly evidenced by a comparison of Examples 1-9 and Comparative Examples 1, 2, and 7, the results of which are summarized in Tables 1 and 2 of the present application.  
However, the Examiner respectfully disagrees and first notes that the compressive strengths taught by Takahara, which as discussed above are determined by a stress-strain curve as taught by Takahara, are clearly “ultimate” compressive strengths, or the value of compressive stress reached when the material fails completely, i.e. the average force required to break a particle under a compressive load, not the compressive strength at 10% compression or any other percent compression as in the instantly claimed invention, and given that Takahara clearly teaches that the aggregate particles are porous and compressible such that at low percent compressions as in the claimed invention, the compressive strength would necessarily be less than the ultimate compressive strength, Applicant’s arguments that Takahara allegedly teaches away from the claimed “second inorganic particles having a compressive strength at 10% compression of 1.5 N/mm2 or less” as recited in instant claim 1 given the higher (ultimate) compressive strength range taught by Takahara are not persuasive.  The Examiner also maintains that given known trends and/or relationships with regard to compression properties and aggregate particles (as evidenced by Masaki and/or Masaki ‘563, and also as evidenced by Applicant’s own data), it would have been obvious to one having ordinary skill in the art to reasonably expect the first and second aggregate particles taught by Takahara to exhibit a similar ratio in compressive strengths at 10% compression as with the ultimate compressive strengths determined by a stress-strain curve as taught by Takahara, and more particularly, given that Takahara clearly teaches and/or suggests that the second aggregate particles (B) are more porous and compressible than the first aggregate particles (A), with a lower (ultimate) compressive strength than the first aggregate particles (A).
Further, as discussed in detail above, Takahara clearly teaches that the (ultimate) compressive strength is a result-effective variable affecting the thermal conductivity of the produced thermal conductive sheet, wherein when the (ultimate) compressive strength of the first secondary particles (A) is less than 6 MPa, the rate at which the secondary particles (A) that mainly play a role in improvement of the thermal conductivity of the thermal conductive sheet collapse during production of the sheet increases and a thermal conductive sheet having the desired thermal conductivity may not be obtained; while when the compressive strength of the second secondary particles (B) is lower than the recited range, a thermal conductive sheet having the desired thermal conductivity and adhesiveness may not be obtained because the secondary particles (B) tend to collapse due to shearing force during the kneading step of preparing the resin composition, and on the other hand, when the compressive strength of the secondary particles (B) exceeds 5 MPa, the secondary particles (B) become too hard, and their role as a cushion/compressible material between the secondary particles (A) may be impaired and thus a thermal conductive sheet having the desired thermal conductivity and adhesiveness may not be obtained or defects may occur in the thermal conductive sheet (Paragraphs 0044-0047); such that one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize routine experimentation to determine the optimum compressive properties of the aggregate particles to provide the desired balance in properties of the thermal conductive sheet as taught by Takahara.  
In terms of Applicant’s alleged showing of “unexpected and superior results”, the Examiner notes that Applicant’s examples fail to support a clear showing of unexpected results over the closest prior art reference, namely Takahara, given that the data relied upon by the Applicant does not correspond to the closest prior art teachings of Takahara, is not commensurate in scope with the claimed invention, and is inconclusive with respect to any clear showing of criticality and/or unexpected results in terms of the compressive strength properties as instantly claimed.  Specifically, the Applicant first refers to Comparative Examples 1, 2 and 7, in comparison to inventive Examples 1-9 as alleged evidence of “unexpected and superior results”, e.g. improved insulating properties and thermal conductivity, to effectively control the variation in dielectric breakdown strength, and to effectively increase the adhesion, however, all of Applicant’s examples utilize an epoxy resin as the heat-curable compound for the binder resin and given that the binder resin constitutes 20 to 80vol% of the claimed resin material based upon the 20 to 80vol% of the particles as recited in instant claim 7, and particularly 39-49vol% of the inventive examples, the type of binder resin would directly affect the insulating properties, thermal conductivity, dielectric breakdown strength, and adhesion of the resin material, and given that one having ordinary skill in the art could not reasonably extent the probative value of Applicant’s showing with respect to the epoxy resin in the examples to any binder resin as broadly claimed, the Examiner takes the position that Applicant’s showing is not commensurate in scope with the claimed invention and thus fails to support a showing of unexpected results with regard to the claimed invention over the teachings of the cited prior art.
The Examiner also notes that in looking at Comparative Examples 1 and 2, which the Applicant specifically refers to as supporting a showing of unexpected results over Takahara, Comparative Example 1 utilizes 27vol% of a first kind of boron aggregate particles that although the particle diameter and aspect ratio fall within the ranges taught by Takahara for the first aggregate particles (A), the specific surface area of said particles is outside of the range taught by Takahara for the first aggregate particles (A), 2.5 m2/g as evidenced by the attached Product Datasheet for CARBOTHERM® PCTH7MHF vs. 4-15m2/g as taught by Takahara, wherein below 4m2/g, the denseness of the secondary particles (A) that mainly play the role of improving thermal conductivity of the thermal conductive sheet, decreases resulting in a decrease in the thermal conductivity of the sheet (see Takahara, Paragraph 0040); while Comparative Example 2 utilizes first and second aggregate particles (A) and (B), wherein a ratio of the mean particle diameters (DA/DB) is 0.7 which is also outside of the range taught by Takahara, which as taught by Takahara may also affect the thermal conductivity of the sheet because the magnitude of the secondary particles (A) is too small (Paragraph 0049); and thus Comparative Examples 1 and 2 are not representative of the teachings of Takahara, and/or the results thereof would have been expected, not “unexpected”, based upon the teachings of Takahara.  With respect to Comparative Example 7, it is noted that the ratio of the compressive strength at 10% compression of Comparative Example 7 is 2.3, below the claimed range of 2.5 or more, but that the comparative example actually provides acceptable results with respect to the dielectric breakdown strength, variation in dielectric breakdown strength, and the adhesion/peeling strength that are comparable to the results of inventive Examples 1-9, with only the coefficient of thermal conductivity being lower than desired; and given that Comparative Example 7 utilizes first inorganic particles formed from primary particles having an aspect ratio lower than and outside of the range taught by Takahara for the first aggregate particles (A), i.e. 5.3 vs. 10-20, wherein Takahara specifically teaches that when the aspect ratio of said primary particles forming the first secondary particles (A) is less than 10, the desired thermal conductivity cannot be obtained because the diameter in the c-axis/thickness direction that is low in thermal conductivity becomes larger (Paragraph 0030), Comparative Example 7 is also not representative of the teachings of Takahara and provides results that are actually expected based upon the teachings of Takahara, not “unexpected”.  It is further noted that in comparing inventive Examples 1-9 with Comparative Examples 1, 2, and 7, no clear conclusion can be drawn from the data with respect to the claimed compression properties give that multiple parameters differ between the examples and not just the compression properties as evidenced by Tables 1-2.  Hence, Applicant’s arguments are not persuasive with respect to the broadly claimed invention as currently recited over the teachings of Takahara and the Examiner maintains her position that the claimed invention would have been obvious over the teachings of the Takahara for the reasons discussed in detail above.
In terms of the obviousness-type double patenting rejection over USPN 11,168,216, as evidenced by Masaki and/or Masaki ‘563, the Applicant argues that the present claims are allegedly patentably distinct from the applied claims of the patent given that the present claims recite “a ratio of a compressive strength at 10% compression of the first inorganic particles to a compressive strength at 10% compression of the second inorganic particles being 2.5 or more and the second inorganic particles having a compressive strength at 10% compression of 1.5 N/mm2 or less” as recited in instant claim 1, that is allegedly not taught or suggested by the patented claims, and allegedly provides for unexpected and superior results not otherwise achieved as discussed with respect to the teachings of Takahara.  However, the Examiner disagrees and again notes that the data relied upon by the Applicant fails to provide any clear showing of unexpected results with respect to the claimed invention as discussed in detail above, and given that it would have been obvious to one having ordinary skill in the art to recognize that the patented K values and relationships therebetween correspond to the instantly claimed compressive strength values and relationships therebetween, wherein the first and second boron nitride aggregate particles are defined based upon their compressive strength properties at 10%-30% compression as in the instantly claimed invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to arrive at the instantly claimed compressive strength properties based upon the relationships of the relative K values and the absolute 10% K value recited in the patented claims given known trends and/or relationships with regard to compression properties and aggregate particles as evidenced by Masaki and/or Masaki ‘563.  Thus, absent any clear evidence to the contrary, the Examiner maintains her position that the claimed invention as recited in instant claims 1-5 and 7-9 would have been obvious over the patented claims as evidenced by Masaki and/or Masaki ‘563.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 6/20/2022.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 11, 2022